Case 0:19-cv-62504-JEM Document 13 Entered on FLSD Docket 06/26/2020 Page 1 of 5




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                        Case Number: 19-62504-CIV-MARTINEZ-SNOW

  CRAIG CUNNINGHAM, individually
  and on behalf of all others similarly
  situated,

         Plaintiff,

  vs.

  CONSOLIDATED WORLD TRAVEL, INC.,
  et al.,

        Defendants.
  _____________________________________/

                                               ORDER

         THIS CAUSE came upon Plaintiff’s Response to Order to Show Cause, [ECF No. 12], and

  a review of the record. After review of Plaintiff’s Response, and the exhibits attached thereto, the

  Court finds the Response insufficient. This case is due to be dismissed without prejudice for failure

  to perfect service under Federal Rule of Civil Procedure 4(m).

         On June 17, 2020, the Court issued an Order to Show Cause, requiring Plaintiff to either

  perfect service on the Defendants remaining in the case—i.e., Defendant Ultimate Vacation Group,

  LLC, and Does 1 through 10—or show cause as to why this case should not be dismissed for

  failure to perfect service. [ECF No. 11]. The Court further ordered that “[f]ailure to file proof of

  service or demonstrate good cause by June 22, 2020 will result in dismissal without prejudice and

  without further notice.” Id.

         On June 25, 2020, Plaintiff filed its Response to Order to Show Cause, [ECF No. 12],

  requesting that this Court accept its contemporaneously filed Declaration of Service as valid proof
Case 0:19-cv-62504-JEM Document 13 Entered on FLSD Docket 06/26/2020 Page 2 of 5




  of service. Plaintiff states that service was perfected upon Defendant Ultimate Vacation Group,

  LLC, on March 3, 2020. In support, Plaintiff has attached a Declaration of Service to its Response,

  which includes two declarations from individuals who purport to have properly perfected service

  on Defendant Ultimate Vacation Group, LLC. [ECF No. 12-1].

          Though the Court will accept Plaintiff’s late-filed Response to the Order to Show Cause,

  it nonetheless finds it insufficient. As an initial matter, after a review of Plaintiff’s Declaration of

  Service, the Court finds that Plaintiff’s attempts at perfecting service were legally improper. The

  Declaration of Service purports that service was perfected by: (1) substituted service via Ms. Erica

  Edwards “by substituted service and leaving with Sunny Shah – UPS Employee”; and (2) service

  by mail via Ms. Tatiana Simoes-Silva “by placing a true copy [of the summons, complaint, and

  civil cover sheet] in a sealed envelope with postage thereon pre-paid for first class in the United

  States mail….” [ECF No. 12-1]. Neither of the foregoing are permitted under either the Federal

  Rules of Civil Procedure or the Florida Rules of Civil Procedure.

          1. Service by Mail

          “[B]oth the Federal Rules and the Florida Rules generally permit service of process by

  certified mail only if the defendant agrees to waive personal service.” Dixon v. Blanc, 796 F. App’x

  684, 688 (11th Cir. 2020); see Fed. R. Civ. P. 4(d), (e); Fla. R. Civ. P. 1.070(i). Plaintiff has

  presented no evidence or information showing that Defendant Ultimate Vacation Group, LLC

  waived personal service. See Fed. R. Civ. P. 4(d); Fla. R. Civ. P. 1.070(i). And Plaintiff’s “mailing

  of the complaint and summons does not constitute ‘delivering’ the complaint…within the meaning

  of Rule 4(e)(2)(A) or (C).” Dixon, 796 F. App’x at 688.




                                                     2
Case 0:19-cv-62504-JEM Document 13 Entered on FLSD Docket 06/26/2020 Page 3 of 5




         2. Substitute Service via UPS Employee

          Under Florida statute, process against a limited liability company may be served on a

  registered agent designated by the limited liability company. See Fla. Stat. § 48.062(1).

  Additionally, if the address for the registered agent, member, or manager is a private mailbox,

  service on the limited liability company may be made by service on the registered agent, member,

  or manager in accordance with Florida Statute 48.031, which governs service of process generally.

  See Fla. Stat. § 48.062(4). That statute provides, in part, that “[i]f the only address for a person to

  be served, which is discoverable through public records, is a private mailbox, substitute service

  may be made by leaving a copy of the process with the person in charge of the private mailbox,

  but only if the process server determines that the person to be served maintains a mailbox at that

  location.” Fla. Stat. § 48.031(6).

         As an initial matter, though neither Plaintiff’s Response nor the Declaration of Service

  contend that service of process was proper under Florida Statute 48.031(6), the Court will assume

  the argument as the only relevant manner of service. Nonetheless, the Declaration of Service makes

  no representation that all statutory requirements were met. See Baker v. Warner/Chappell Music,

  Inc., No. 14-cv-22403, 2014 WL 4426169, at *2 (S.D. Fla. Sep. 9, 2014) (quashing service where

  the proofs of service merely stated that service was effected pursuant to Fla. Stat. § 48.031(6)

  “after confirming Defendant maintains a mailbox at this location”). The Declaration of Service at

  issue here does not make any representation regarding the statutory requirements at all.

         Florida case law makes clear that delivery of process to a person in charge of a private

  mailbox is invalid unless the plaintiff can show:

         (1) that the address of record of the corporation’s officers, directors, registered
         agent and principal place of business was a private mailbox; (2) that the only
         address discoverable through public records for the corporation, its officers,
         directors, or registered agent was a private mailbox, and (3) that the process server


                                                      3
Case 0:19-cv-62504-JEM Document 13 Entered on FLSD Docket 06/26/2020 Page 4 of 5




         properly determined that the corporation, or its officer, director, or registered agent
         maintains a mailbox at that location prior to service the person in charge.

  TID Servs., Inc v. Dass, 65 So.3d 1, 7 (Fla. 2d DCA 2010) (internal quotation omitted) (emphasis

  added) (finding, in the context of a corporate defendant, that service of process via substitute

  service was inadequate where plaintiff failed to demonstrate compliance with the second

  requirement and explaining that the statute does not “give claimants carte blanche to make service

  of process on corporation at private mailboxes” and emphasizing that “delivery of process to a

  person in charge of a private mailbox will be invalid unless the claimant can establish strict

  compliance with the statutory requirements”).

         The Declaration of Service fails to establish that any of the statutory requirements were

  met to permit substitute service.

         3. Untimely Service
         Most importantly, Plaintiff has failed to establish any requisite “good cause” for extending

  the period for service. See Fed. R. Civ. P. 4(m). The Complaint was filed on October 7, 2019. [ECF

  No. 1]. Plaintiff asserts that Defendant was served on March 3, 2020. Therefore, even assuming

  service was legally sufficient—which it was not—it was not perfected within the ninety (90) days

  allotted by Federal Rule of Civil Procedure 4(m). Plaintiff’s Response fails to explain this

  deficiency and no motion for extension was previously requested. Rule 4(m) is mandatory; it states

  that “the court…must dismiss the action without prejudice” where a defendant is not served within

  ninety days after the complaint is filed. Id. (emphasis added). Though Plaintiff asserts that the

  delay in filing the Declaration of Service was unintentional, Plaintiff fails to set forth any

  explanation as to the delay in perfecting service.

         Accordingly, the Court must dismiss the action against Defendants Ultimate Vacation

  Group, LLC, and Does 1 through 10, without prejudice. It is, therefore:


                                                   4
Case 0:19-cv-62504-JEM Document 13 Entered on FLSD Docket 06/26/2020 Page 5 of 5




        ORDERED AND ADJUDGED that

        1. Plaintiff’s Complaint is DISMISSED without prejudice as to Defendants Ultimate

            Vacation Group, LLC, and Does 1 through 10, for failure to perfect service pursuant to

            Federal Rule of Civil Procedure 4(m).

        2. This case is CLOSED, and all pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of June, 2020.




                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Snow
  All Counsel of Record




                                                5
